
	

113 HR 901 IH: Tax Return Due Date Simplification and Modernization Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 901
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Ms. Jenkins
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the logical flow of return information between partnerships, corporations,
		  trusts, estates, and individuals to better enable each party to submit timely,
		  accurate returns and reduce the need for extended and amended returns, to
		  provide for modified due dates by regulation, and to conform the automatic
		  corporate extension period to longstanding regulatory rule.
	
	
		1.Short title;
			 reference
			(a)Short
			 titleThis Act may be cited as the Tax Return Due Date Simplification and Modernization Act
			 of 2013.
			(b)ReferenceExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Internal Revenue Code of 1986.
			2.New due date for
			 partnership form 1065, S corporation form 1120s, and C corporation form
			 1120
			(a)Partnerships
				(1)In
			 generalSection 6072 is amended by adding at the end the
			 following new subsection:
					
						(f)Returns of
				partnershipsReturns of partnerships under section 6031 made on
				the basis of the calendar year shall be filed on or before the 15th day of
				March following the close of the calendar year, and such returns made on the
				basis of a fiscal year shall be filed on or before the 15th day of the third
				month following the close of the fiscal
				year.
						.
				(2)Conforming
			 amendmentSection 6072(a) is amended by striking 6017, or
			 6031 and inserting or 6017.
				(b)S
			 corporations
				(1)In
			 generalSo much of subsection (b) of section 6072 as precedes the
			 second sentence thereof is amended to read as follows:
					
						(b)Returns of
				certain corporationsReturns of S corporations under sections
				6012 and 6037 made on the basis of the calendar year shall be filed on or
				before the 31st day of March following the close of the calendar year, and such
				returns made on the basis of a fiscal year shall be filed on or before the last
				day of the third month following the close of the fiscal
				year.
						.
				(2)Conforming
			 amendments
					(A)Section 1362(b) is
			 amended—
						(i)by
			 striking 15th each place it appears and inserting
			 last,
						(ii)by
			 striking 2½ each place it appears and
			 inserting 3, and
						(iii)by
			 striking 2 months and 15 days in paragraph (4) and inserting
			 3 months.
						(B)Section
			 1362(d)(1)(C)(i) is amended by striking 15th and inserting
			 last.
					(C)Section
			 1362(d)(1)(C)(ii) is amended by striking such 15th day and
			 inserting the last day of the 3d month thereof.
					(c)Conforming
			 amendments relating to c corporations
				(1)Section
			 170(a)(2)(B) is amended by striking third month and inserting
			 4th month.
				(2)Section 563 is
			 amended by striking third month each place it appears and
			 inserting 4th month.
				(3)Section
			 1354(d)(1)(B)(i) is amended by striking 3d month and inserting
			 4th month.
				(4)Subsection (a) and
			 (c) of section 6167 are each amended by striking third month and
			 inserting 4th month.
				(5)Section 6425(a)(1)
			 is amended by striking third month and inserting 4th
			 month.
				(6)Subsections
			 (b)(2)(A), (g)(3), and (h)(1) of section 6655 are each amended by striking
			 3rd month and inserting 4th month.
				(d)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years beginning after December 31, 2013.
			3.Modification of
			 due dates by regulationIn the
			 case of returns for taxable years beginning after December 31, 2013, the
			 Secretary of the Treasury or the Secretary’s delegate shall modify appropriate
			 regulations to provide as follows:
			(1)The maximum
			 extension for the returns of partnerships filing Form 1065 shall be a 6-month
			 period ending after the date prescribed for filing the return.
			(2)The maximum
			 extension for the returns of trusts and estates filing Form 1041 shall be a
			 5½-month period ending after the date prescribed for
			 filing the return.
			(3)The maximum
			 extension for the returns of employee benefit plans filing Form 5500 shall be
			 an automatic 3½-month period ending after the date
			 prescribed for filing the return.
			(4)The maximum
			 extension for the Forms 990 (series) returns of organizations exempt from
			 income tax filing shall be an automatic 6-month period ending after the date
			 prescribed for filing the return.
			(5)The maximum
			 extension for the returns of organizations exempt from income tax filing that
			 are required to file Form 4720 returns of excise taxes shall be an automatic
			 6-month period ending after the date prescribed for filing the return.
			(6)The maximum
			 extension for the returns of trusts required to file Form 5227 shall be an
			 automatic 6-month period ending after the date prescribed for filing the
			 return.
			(7)The maximum
			 extension for the returns of Black Lung Benefit Trusts required to file Form
			 6069 for excise taxes shall be an automatic 6- month period ending after the
			 date prescribed for filing the return.
			(8)The maximum
			 extension for a taxpayer required to file Form 8870 shall be an automatic
			 6-month period ending after the date prescribed for filing the return.
			(9)The due date of
			 Form 3520–A, Annual Information Return of a Foreign Trust with a U.S. Owner,
			 shall be the 15th day of the fourth month after the close of the trust’s tax
			 year with a maximum extension of a 6-month period ending after the date
			 prescribed for filing the return.
			(10)The due date of
			 Form TD F 90–22.1 (relating to Report of Foreign Bank and Financial Accounts)
			 shall be April 15 with a maximum extension for a 6-month period ending on
			 October 15 and with provision for an extension under rules similar to the rules
			 in Treas. Reg. section 1.6081–5. For any taxpayer required to file such Form
			 for the first time, any penalty for failure to timely request for, or file, an
			 extension, may be waived by the Secretary.
			(11)Taxpayers filing
			 Form 3520, Annual Return to Report Transactions with Foreign Trusts and Receipt
			 of Certain Foreign Gifts, shall be allowed to extend Form 3520 separately from
			 the income tax return of the owner for an automatic 6-month period ending after
			 the date prescribed for filing the owner’s return.
			4.Corporations
			 permitted statutory automatic 6-month extension of income tax returns
			(a)In
			 generalSection 6081(b) is amended by striking 3
			 months and inserting 6 months.
			(b)Effective
			 dateThe amendment made by this section shall apply to returns
			 for taxable years beginning after December 31, 2013.
			
